DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant’s amendments to the claims of March 31, 2022, in response to the Office Action of February 18, 2022, are acknowledged.

Telephonic Interview Summary of April 6, 2022
	Representative Geeta Kadambi explained via telephonic interview on April 6, 2022, that the intention of the amendments is to limit claims 4 and 11 to the 5 claimed components of the elected species.  However, the examiner explained that these claims recite “further consisting of” and the phrase “any combination thereof” has been removed.  As such, this would normally broaden the claims to require all components of the independent claims from which they depend and “further” include those components recited in the dependent claims.  In an effort to expedite prosecution, the claims are interpreted to include only those 5 components of claims 4 and 11 consistent with the elected species and the allegations of unexpected results.  All other claims are preliminarily withdrawn from consideration as not reading on the elected species.

Response to Arguments
	Applicant’s representative has amended the claims to consist of the elected composition of claim 4 (as the elected species) rather than any combination thereof.  Further, Applicant sets forth an allegation of unexpected results that the claimed components inhibit ACE2 and viral RBD binding.  More specifically, Applicant explains that ACE2 inhibition of the combination and the RBD binding is effective and the figures show that curcumin alone is also effective.  The examiner notes that the claimed agents, including curcumin, are known and taught by prior art to inhibit ACE2 and RBD that binds to the ACE2 receptor.  The combination claimed would be expected to be combined, which is all that a product claim requires.  Further, in an effort to expedite prosecution and to address the allegations of unexpected results, the combination claimed would also be expected to inhibit ACE2 and/or RBD and to treat viral infections of the coronaviridae family, including SARS-Cov-2 and COVID-19.  The examiner has thoroughly considered Applicant’s allegations of unexpected results and arguments and sets forth his response below in view of newly cited prior art.  Such art is applied as necessitated by the amendments to the claims.
	Raju proposes curcumin as a treatment for COVID-19 as an inhibitor of ACE2.  Quercetin is taught to be an absorption enhancer or curcumin. 	
	Biancatelli explains that “Quercetin has been investigated for its possible antiviral effect on several members of the Coronaviridae family and, as mentioned by Ling Yi and colleagues, ‘quercetin offers great promise as a potential drug in the clinical treatment of SARS’.”  
	Gangadevi explains: Resveratrol and a tetramer of resveratrol are shown to work.  Curcumin is also listed.  Further, the reference explains how to identify natural compounds that target the interaction of ACE2 and RBD for treating of the same conditions.
Koch similarly teaches EGCG alone has powerful inhibition of viruses, and can be used for chemoprophylaxis and treatment of coronavirus disease. See par. 32.  It inhibits interaction of ACE2 receptor of the SARS-CoV02 and spike protein, among other mechanisms. See par. 34.  For clinical use, at least 10 mg up to 1000 mg of EGCG can be used. See par. 45.  Treatment of SARV-CoV-2 is contemplated.
Bousquet teaches “Nrf2-activating compounds downregulate ACE2 mRNA expression in human liver-derived HepG2 cells,29 and in genes encoding cytokines including IL-6 and many others specifically identified in the ‘cytokine storm’ observed in fatal cases of COVID-19.”  Natural compounds identified from plants include curcumin, sulforaphane, resveratrol, and vitamin D activate Nrf2. See p2.  Bousquet suggests complementing herd immunity with a sulforaphane-based diet to influence severity and death rates of COVID-19.
	As such, it does not appear unexpected that the claimed combination will inhibit ACE2 binding in view of the cited prior art.  The combination of components are each taught to independently work to inhibit ACE2 and/or RBD binding and this mechanism is known to treat COVID and SARS-CoV-2.

Status of the Claims
	Claims 1-15 are pending.  Claims 1-3, 5-10, and 12-15 are withdrawn.  Claims 4 and 11 are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Raju et al., (U.S. Pat. No. 11,026,909), in view of Gangadevi et al., (US2021/0388455), in view of Koch (US2021/0393679), in view of Bousquet et al. “Sulforaphane: from death rate heterogeneity in countries to candidate for prevention of severe COVID-19,” July 16, 2020, and in view of Biancatelli et al., “Quercetin and Vitamin C: An Experimental, Synergistic Therapy for the Prevention and Treatment of SARS-CoV-2- Related Disease (COVID-19), June 19, 2020, Frontiers in Immunology, and in view of Sharma (US2021/0287763).
Raju explains that current theory suggests that coronavirus (including COVID-19) binds to the human ACE2 receptor and thus inhibiting the same will treat and prevent disease.  ACE2 is the main receptor for SARS-CoV-2 and the RBD binds to the ACE2 receptor.  Curcumin is thought to interfere with the ability to bind to the ACE2 receptor in the case of COVID-19.  Quercetin is known to be used as an absorption enhancer of curcumin.  Curcumin is proposed as a treatment of COVID-19.  Most preferably 50 mg-1000mg can be given once of multiple times daily.  Raju teaches treatment and prophylaxis of a viral infection, including coronavirus infections and SARS-CoV-2 virus. See abstract.
	Gangadevi teaches treating SARS-CoV-2 by inhibiting ACE2 and RBD. See par. 2.  Resveratrol and a tetramer of resveratrol are shown to work.  Curcumin is also listed.  Further, the reference explains how to identify natural compounds that target the interaction of ACE2 and RBD for treating of the same conditions. 
	Koch similarly teaches EGCG alone has powerful inhibition of viruses, and can be used for chemoprophylaxis and treatment of coronavirus disease. See par. 32.  It inhibits interaction of ACE2 receptor of the SARS-CoV02 and spike protein, among other mechanisms. See par. 34.  For clinical use, at least 10 mg up to 1000 mg of EGCG can be used. See par. 45.  Treatment of SARV-CoV-2 is contemplated. See par. 49, e.g.  See Example 4.
	Bousquet teaches sulforaphane is the most potent natural activator of Nrf2. See p2.  Cruciferous vegetables release glucoraphanin.  “Nrf2-activating compounds downregulate ACE2 mRNA expression in human liver-derived HepG2 cells,29 and in genes encoding cytokines including IL-6 and many others specifically identified in the ‘cytokine storm’ observed in fatal cases of COVID-19.”  Natural compounds identified from plants include curcumin and sulforaphane, resveratrol, and vitamin D activate Nrf2. See p2.  Bousquet suggests complementing herd immunity with a sulforaphane-based diet to influence severity and death rates of COVID-19.
	Finally, Biancatelli explains that quercetin provides a synergistic therapy for prevention and treatment of SARS-CoV-2 and COVID-19.  “Quercetin has been investigated for its possible antiviral effect on several members of the Coronaviridae family and, as mentioned by Ling Yi and colleagues, ‘quercetin offers great promise as a potential drug in the clinical treatment of SARS’.”  In conclusion: “Quercetin displays a broad range of antiviral properties which can interfere at multiple steps of pathogen virulence -virus entry, virus replication, protein assembly- and that these therapeutic effects can be augmented by the co-administration of vitamin C. Furthermore, due to their lack of severe side effects and low-costs, we strongly suggest the combined administration of these two compounds for both the prophylaxis and the early treatment of respiratory tract infections, especially including COVID-19 patients.”
	Sharma explains that there are many potential drugs and structures identified as treatment for COVID-19, which includes ACE2 inhibitors. See par. 100.  Sharma explains how to identify candidate drugs for treating the same.  Resveratrol, e.g., is one that is safe for COVID-19 infection. See par. 128. 
	It would have been prima facie obvious to arrive at the claimed combination in view of the cited prior art.  Each of the claimed agents is known to inhibit ACE2 and RBD binding or treat COVID-19 and/or SARS-CoV-2.  As such, it does not appear unexpected that the claimed combination will inhibit ACE2 binding in view of the cited prior art.  The combination of components are each taught to independently work to inhibit ACE2 and/or RBD binding and this mechanism is known to treat COVID and SARS-CoV-2.  There is a reasonable and predictable expectation of success that the claimed components would be combined and once combined, they would be expected to inhibit ACE2, e.g.  As such, there is a motivation to combine components and a reasonable and predictable expectation of success that such composition would possess characteristics consistent with that described in Applicant’s allegation of unexpected results.
	As such, no claim is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628